DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are cancelled. 
 Claims 21-40 are pending
This Application is a continuation of Application 15649877 now Patent number 11107018. 

Continuation
This application is a continuation application of U.S. application no. 15649877 filed on July 14, 2017 now U.S. Patent 11107018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21, 24, 25, 27-35, and 37-40  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamato (US20140316865A1). 

Regarding claim 21, Okamato teaches 

A system comprising (See abstract-A platoon travel system organizes and performs a platoon travel of plural vehicles along a preset travel route.) 
a fleet of vehicles including at least one vehicle capable of being organized for participation in a vehicle platoon (See fig. 1 which shows a fleet of vehicles participating in a vehicle platoon). 
wherein the at least one vehicle of the fleet is in communication with a control system configured to (See para 0043-The vehicles (e.g., CS1-CS3, etc.) which adopt the platoon travel system are provided with an on-board unit 100, respectively. In the present embodiment, the system adopts the multi-master method in which the platoon travel control is performed by all of the platoon vehicles, respectively, serving as a master of the platoon.)(See para 0049-Hereafter, the platoon travel controller 10 may simply be referred to as an ECU 10. The ECU 10 performs the platoon travel control by using the CPU which executes a program memorized by the ROM with a help of a temporary storage function of the RAM and by controlling the communication device 20 and the travel system component 80 according to such platoon travel control. Further, the ECU 10 instructs a travel state to the travel system component 80, for example. Further, the details of the ECU 10 are explained later.) This shows the vehicles are in communication with a control system which is the ECU, the vehicles communicate with the ECU by way of the communication device and antenna as seen in fig. 2. 

receive information regarding one or more fleet-specified factors associated with the fleet of vehicles (See figure 3) (See para 0050-The communication device 20 transmits, to the nearby vehicles via the antenna 21, vehicle information, the join-in intention information, the departure information and the like of the self-vehicle according to the instructions from the ECU 10.) (See para 0075-When the other vehicle join-in intention information is input via the antenna 21, the communication device 20, and the communication part 11, the join-in processor 14 considers/acknowledges that there is a vehicle which would like to join in the platoon, and performs the join-in reception process.) This shows the join in processor receives fleet specific factor information such as a vehicle trying to join the platoon fleet. This also shows the system receives other fleet information such as departure information of vehicles leaving the platoon. 

receive platooning data of the at least one vehicle while participating in the vehicle platoon (See para 0079-Further, the join-in processor 14 may be configured to make the join-in permission prohibition determination based on the number of platoon vehicles. Then, if it is determined by the join-in processor 14 that the number of the platoon vehicles has currently reached a preset value (i.e., is equal to or greater than a specified number), the join-in processor 14 prohibits the join-in and the process proceeds to Step S28, and, if it is determined that the number of the present platoon vehicles has not reached a preset value (i.e., below a specified number), the join-in processor 14 permits the join-in, and the process proceeds to Step S22. The join-in processor 14 can grasp the current number of the platoon vehicles based on the information in the platoon information which shows (i) the number of vehicles in the first vehicle group and (ii) the number of vehicles in the second vehicle group.) This shows the join in processor receives platoon data of vehicles participating in the platoon such as number of vehicles in the platoon. 
evaluate the platooning data of the at least one vehicle and the fleet-specified factors (See para 0079-Further, the join-in processor 14 may be configured to make the join-in permission prohibition determination based on the number of platoon vehicles. Then, if it is determined by the join-in processor 14 that the number of the platoon vehicles has currently reached a preset value (i.e., is equal to or greater than a specified number), the join-in processor 14 prohibits the join-in and the process proceeds to Step S28, and, if it is determined that the number of the present platoon vehicles has not reached a preset value (i.e., below a specified number), the join-in processor 14 permits the join-in, and the process proceeds to Step S22. The join-in processor 14 can grasp the current number of the platoon vehicles based on the information in the platoon information which shows (i) the number of vehicles in the first vehicle group and (ii) the number of vehicles in the second vehicle group.) The join in processor evaluates the join in intention information of the vehicle and the platoon data such as the current number of vehicles in the platoon and makes a determination. 

assess an action to one or more vehicles of the fleet of vehicles as a result of the evaluation (See para 0079-Further, the join-in processor 14 may be configured to make the join-in permission prohibition determination based on the number of platoon vehicles. Then, if it is determined by the join-in processor 14 that the number of the platoon vehicles has currently reached a preset value (i.e., is equal to or greater than a specified number), the join-in processor 14 prohibits the join-in and the process proceeds to Step S28, and, if it is determined that the number of the present platoon vehicles has not reached a preset value (i.e., below a specified number), the join-in processor 14 permits the join-in, and the process proceeds to Step S22. The join-in processor 14 can grasp the current number of the platoon vehicles based on the information in the platoon information which shows (i) the number of vehicles in the first vehicle group and (ii) the number of vehicles in the second vehicle group.) The join in processor assesses an action to the one or more vehicles of the fleet such as letting another vehicle join in the platoon. 
and operate the one or more vehicles of the fleet in response to the action that is assessed. The join in processor allows the vehicle to join the platoon such as in figure 9 and controls the vehicles of the platoon to let the vehicle in by slowing them down. (See para 0120-In the example of this FIG. 9, the join position 200 is not the top or the tail end of the platoon. In such a case, for the joining of the joining vehicle CS4, it is necessary to provide a join-in space 210 between the vehicles before and behind the join position 200. Then, as shown at timing t2, the small-size vehicles CS1-CS3 which are the platoon vehicles behind the join position 200 are slowed down, for the reservation of the join-in space 210 (i.e., speed reduction control)).

Regarding claim 32, Okamato teaches 

A system comprising (See abstract-A platoon travel system organizes and performs a platoon travel of plural vehicles along a preset travel route.)

a fleet of vehicles capable of being organized for participation in a vehicle platoon (See fig. 1 which shows a fleet of vehicles participating in a vehicle fleet).

wherein one or more vehicles of the fleet are in communication with a control system configured to (See para 0043-The vehicles (e.g., CS1-CS3, etc.) which adopt the platoon travel system are provided with an on-board unit 100, respectively. In the present embodiment, the system adopts the multi-master method in which the platoon travel control is performed by all of the platoon vehicles, respectively, serving as a master of the platoon.)(See para 0049-Hereafter, the platoon travel controller 10 may simply be referred to as an ECU 10. The ECU 10 performs the platoon travel control by using the CPU which executes a program memorized by the ROM with a help of a temporary storage function of the RAM and by controlling the communication device 20 and the travel system component 80 according to such platoon travel control. Further, the ECU 10 instructs a travel state to the travel system component 80, for example. Further, the details of the ECU 10 are explained later.) This shows the vehicles are in communication with a control system which is the ECU, the vehicles communicate with the ECU by way of the communication device and antenna as seen in fig. 2.
evaluate an information signal regarding one or more fleet-specified factors associated with emissions of the fleet of vehicles (See para 0221-A configuration for outputting the information which shows the remaining energy of the self-vehicle to the ECU 10 may be, for example, that the behavioral information sensor 70 acquires the remaining energy of the self-vehicle, and the sensor 70 then outputs the remaining energy of the self-vehicle. The remaining energy is, for example, a remaining amount of travel energy that is required for a travel of the self-vehicle. Therefore, in a gasoline-powered vehicle or a diesel vehicle, a remaining fuel is equivalent to the remaining energy.) This shows an information signal from a sensor regarding fleet specific factors such as energy of vehicle. Energy of vehicle corresponds to emissions information. 
determine a position of a vehicle from the fleet of vehicles in the vehicle platoon in response to the information signal regarding the one or more fleet-specified factors (See para 0222- On the other hand, the final position determination process in the modification example 2 determines in Step S410 whether the remaining fuel of the joining vehicle is larger than the remaining energy of the n-th vehicle. Therefore, in the flowchart of FIG. 19, the same contents of the final position determination process as the one in the above-mentioned embodiment have the same step numbers as FIG. 7, for the brevity of the explanation by avoiding the repetition.) This shows the system determines a position of the vehicle in response to the information signal of energy of the car. 

and regulate the vehicle from the fleet of vehicles to operate at the determined position in the vehicle platoon (See para 0224-In such manner, the platoon travel system positions, in the first vehicle group that is a top group of the platoon, a vehicle having larger remaining energy at a position closer to platoon front, that is, the larger remaining energy vehicles come forward in the travel direction (i.e., come closer to a top) in the platoon. Further, the platoon travel system positions, in the second vehicle group that is a tail end group of the platoon, a vehicle having smaller remaining energy at a position closer to platoon front, that is, the smaller remaining energy vehicles come forward in the travel direction (i.e., come closer to a top) in the platoon.) This shows the system regulates the vehicle to operate at a position in the platoon based on the emissions data. 

Regarding claim 24 and similarly claim 37, Okamato further teaches 

wherein the fleet-specified factors are input into the control system from a source external to the at least one vehicle. Examiner interprets the source external of the vehicle to be to be the communication device and antenna that inputs the data to the ECU (item 10) as seen in figure 2 from the board unit 100. Examiner interprets this to be external since this part of the platoon travel system and not the vehicle itself. (See para 0043- The vehicles (e.g., CS1-CS3, etc.) which adopt the platoon travel system are provided with an on-board unit 100, respectively.) 

Regarding claim 25 and similarly claim 38, Okamato further teaches 

wherein the source external to the at least one vehicle includes at least one of one or more other vehicles, a utility grid, a traffic signal, and a stationary transceiver. (See para 0050- The communication device 20 (i.e., a communication unit in the claims) is provided with an antenna 21 (i.e., a communication unit in the claims), and performs wireless communications with the vehicles which are around a self-vehicle (i.e., with nearby vehicles), and functions as a transmitter and a receiver. In other words, the communication device 20 is provided with a function as a vehicle-to-vehicle communication device, for example, making it possible to transmit and receive information to/from other vehicles by DSRC (i.e., Dedicated Short-Range Communications). ) This shows a station transceiver since it is fixed on the car. 

Regarding claim 27, Okamato further teaches 
wherein the action that is assessed to the one or more vehicles is to position the at least one vehicle as a lead vehicle for a split portion of the vehicle platoon. The action assessed is to have the vehicle join or not join a platoon. If the vehicle is to join the platoon, the art teaches that the vehicle can be the lead only for a portion of the time such as in fig. 11 where it shows CL1 being the lead vehicle for only a portion of the time then leaving. 

Regarding claim 28, Okamato further teaches 

wherein the action that is assessed to the one or more vehicles is to position a sister vehicle of the fleet as a lead vehicle for the vehicle platoon. The action assessed is to have the vehicle join or not join a platoon. If the vehicle is to join the platoon, the art teaches join position and the art can have other vehicles such as sister vehicles be in the top first group leading the platoon and have the join in vehicle in the tail end group.  (See para 0224- In such manner, the platoon travel system positions, in the first vehicle group that is a top group of the platoon, a vehicle having larger remaining energy at a position closer to platoon front, that is, the larger remaining energy vehicles come forward in the travel direction (i.e., come closer to a top) in the platoon. Further, the platoon travel system positions, in the second vehicle group that is a tail end group of the platoon, a vehicle having smaller remaining energy at a position closer to platoon front, that is, the smaller remaining energy vehicles come forward in the travel direction (i.e., come closer to a top) in the platoon.) 

Regarding claim 29, Okamato further teaches 
wherein the at least one vehicle includes a vehicle identifier associated with the fleet of vehicles. (See para 0193- Then, the ECU 10 transmits, to a control center that is disposed outside of the vehicle, the top travel record together with identification information, such as an ID or the like, via the communication device 20 and the antenna 21. In the control center, an incentive is given to the vehicle according to the travel history in the top travel record transmitted from each of the vehicles. For example, in the control center, it is determined whether an incentive is given according to the travel history. Then, in the control center, a vehicle (i.e., an ID of a vehicle) and an incentive given to the vehicle are associated and saved.) This shows vehicle identification or vehicle ID. 

Regarding claim 30, Okamato further teaches 
wherein the control system is configured to share the platooning data with other vehicles  (See para 0053- The platoon information is the information shared among all platoon vehicles. ) 
and determine the action to be assessed based upon a shared group policy. The actions of manipulating the platoon are based on the shared group policy of energy efficiency of the platoon as seen here (See para 0233- The travel resistance for each of the platoon vehicles is smaller for the vehicle in the middle of the platoon than for the top vehicle or for the tail end vehicle of the platoon. Therefore, by positioning the lower travel output vehicles in the middle of the platoon, such vehicles traveling in the middle of the platoon can travel with lower energy. Therefore, deterioration of the energy consumption of the whole platoon is prevented. Further, by positioning high travel output vehicles at a top and at a tail end of the platoon, the platoon travel of the vehicles is made smoother and faster.) 



Regarding claim 31, Okamato further teaches 
wherein the control system is configured to share the platooning data with a central clearinghouse that monitors the fleet of vehicles to determine the action on the basis of a predetermined group policy. (See para 0239- The data center 300 is capable of performing the join-in reception process, the departure reception process, and the platoon re-organization reception process, and, in the data center 300, computers such as servers and the like that are installed. The servers in the data center 300 are capable of wirelessly communicating with the on-board unit of the vehicles that use the platoon travel system. Therefore, the computers in the data center 300 perform the join-in reception process, the) This shows the control system of the ecu shares platooning data to central clearing house (i.e. data center). The data center monitors the fleet of vehicles by evaluating the join in process or platoon reorganization. These actions are based on the group policy seen here. The actions of manipulating the platoon are based on the shared group policy of energy efficiency of the platoon as seen here (See para 0233- The travel resistance for each of the platoon vehicles is smaller for the vehicle in the middle of the platoon than for the top vehicle or for the tail end vehicle of the platoon. Therefore, by positioning the lower travel output vehicles in the middle of the platoon, such vehicles traveling in the middle of the platoon can travel with lower energy. Therefore, deterioration of the energy consumption of the whole platoon is prevented. Further, by positioning high travel output vehicles at a top and at a tail end of the platoon, the platoon travel of the vehicles is made smoother and faster.) 

Regarding claim 33, Okamato further teaches 

wherein the determined position is a lead vehicle for the vehicle platoon. (See para 0224-In such manner, the platoon travel system positions, in the first vehicle group that is a top group of the platoon, a vehicle having larger remaining energy at a position closer to platoon front, that is, the larger remaining energy vehicles come forward in the travel direction (i.e., come closer to a top) in the platoon.) This shows the position in a lead vehicle in the top group of the platoon. 

Regarding claim 34, Okamato further teaches 

wherein the determined position is a lead vehicle for a split portion of the vehicle platoon The determined position for the vehicle can be the lead only for a portion of the time such as in fig. 11 where it shows CL1 being the lead vehicle for only a portion of the time then leaving. 

Regarding claim 35, Okamato further teaches 
wherein the control system is configured to replace the vehicle operating at the determined position with a sister vehicle from the fleet of vehicles. The determined position can be a placement as seen in fig. 14 where it shows CM3 replaces position of CM1. 

Regarding claim 39, Okamato further teaches 
wherein the control system is configured to share the platooning data with other vehicles  (See para 0053- The platoon information is the information shared among all platoon vehicles. ) 

Regarding claim 40, Okamato further teaches 

wherein the control system is configured to share the platooning data with a central clearinghouse that monitors the fleet of vehicles (See para 0239- The data center 300 is capable of performing the join-in reception process, the departure reception process, and the platoon re-organization reception process, and, in the data center 300, computers such as servers and the like that are installed. The servers in the data center 300 are capable of wirelessly communicating with the on-board unit of the vehicles that use the platoon travel system. Therefore, the computers in the data center 300 perform the join-in reception process, the) This shows the control system of the ecu shares platooning data to central clearing house (i.e. data center). The data center monitors the fleet of vehicles by evaluating the join in process or platoon reorganization. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22, 23, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamato (US20140316865A1) in further view of Waltniel (US20160203435A1). 

Regarding claim 22, Okamato teaches the limitation of claim 21 such as fleet specified factors, however it doesn’t teach 


wherein the fleet-specified factors include emissions banking information for the fleet of vehicles.
However Waltniel teaches wherein the fleet-specified factors include emissions banking information for the fleet of vehicles. (See para 0023- According to some embodiments, carbon emissions associated with the vehicle fleet resulting in credits may be tracked, stored, traded, and used based on excess emissions capacity provided by the vehicle fleet.) (See para 0058- Tracking module 327 may also be configured to process a collection of data among the fleet to determine whether emissions credits may be obtained, where applicable, and store such information to database 17.)  This shows emissions banking information since emission credits can be amassed/stored for the vehicle fleet. 

Okamato and Waltniel are analogous art because they are from the same problem solving area of vehicle fleets and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okamato’s invention by incorporating the method of Waltniel because Okamato can also use vehicle fleet’s emissions information when determining vehicle positions and number of vehicles in a fleet. This would ensure the vehicle fleet is energy efficient. The system of Okamato already teaches giving incentives and Okamato can use the emission credits of Waltniel to give to the fleet based on how efficient the fleet is. 

Regarding claim 23, Okamato teaches the limitation of claim 21 such as fleet specified factors, however it doesn’t teach 
wherein the fleet-specified factors include emissions credit information for the fleet of vehicles.
However Waltniel teaches wherein the fleet-specified factors include emissions credit information for the fleet of vehicles. (See para 0023- According to some embodiments, carbon emissions associated with the vehicle fleet resulting in credits may be tracked, stored, traded, and used based on excess emissions capacity provided by the vehicle fleet.) (See para 0058- Tracking module 327 may also be configured to process a collection of data among the fleet to determine whether emissions credits may be obtained, where applicable, and store such information to database 17.)  This shows emissions credit information with respect to a vehicle fleet. 

Okamato and Waltniel are analogous art because they are from the same problem solving area of vehicle fleets and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okamato’s invention by incorporating the method of Waltniel because Okamato can also use vehicle fleet’s emissions information when determining vehicle positions and number of vehicles in a fleet. This would ensure the vehicle fleet is energy efficient. The system of Okamato already teaches giving incentives and Okamato can use the emission credits of Waltniel to give to the fleet based on how efficient the fleet is. 

Regarding claim 36, teaches the limitation of claim 32 such as fleet specified factors, however it doesn’t teach 

wherein the fleet-specified factors include emissions banking information and emissions credit information for the fleet of vehicles. (See para 0023- According to some embodiments, carbon emissions associated with the vehicle fleet resulting in credits may be tracked, stored, traded, and used based on excess emissions capacity provided by the vehicle fleet.) (See para 0058- Tracking module 327 may also be configured to process a collection of data among the fleet to determine whether emissions credits may be obtained, where applicable, and store such information to database 17.)  This shows emissions banking and credit information since emission credits can be amassed/stored for the vehicle fleet.  

Okamato and Waltniel are analogous art because they are from the same problem solving area of vehicle fleets and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okamato’s invention by incorporating the method of Waltniel because Okamato can also use vehicle fleet’s emissions information when determining vehicle positions and number of vehicles in a fleet. This would ensure the vehicle fleet is energy efficient. The system of Okamato already teaches giving incentives and Okamato can use the emission credits of Waltniel to give to the fleet based on how efficient the fleet is. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamato (US20140316865A1). 


Regarding claim 26, Okamato teaches the limitation of claim 21 and teaches platooning data such as how many vehicles in a platoon but doesn’t teach it uses vehicle history of placement in plurality of platoons when determining to let a vehicle join a platoon, however in another part of Okamato, Okamato teaches 

wherein the platooning data includes a history of placement of the at least one vehicle in a plurality of vehicle platoons. (See para 0192-0193  In order to give an incentive, the ECU 10 saves a top travel record which shows a travel history of a self-vehicle as a top of the platoon based on the platoon information and the information acquired from the navigation device 30 (i.e., a save unit in the claims). For example, the top travel record could be a record indicating the amount of travel of the self-vehicle at the top of the platoon… In the above-described manner, the control center can collect and manage the travel history and the vehicle information of all the vehicles that use the platoon travel system.) This shows history of placement of vehicle as the top of the platoon.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okamato’s determination to let a vehicle join a platoon with the evaluation of a vehicle’s platoon history. This would ensure that experienced vehicles join a platoon, and would also play a role in vehicle placement in the platoon, such as vehicles already having led a platoon not having to lead again, or vehicles never leading a platoon, to finally lead. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Davis (US8649962B2) Discloses Planning a route for a convoy of automobiles, including: identifying a plurality of automobiles included in a convoy; planning, for the convoy by a route planning module, a route from an origin to a destination in dependence upon current automobile traffic between the origin and the destination, automobile characteristics of the convoy, and aggregate user preferences of convoy automobile users; and providing for display, by the route planning module to a route display module of each automobile in the convoy, the convoy's route.

Mason (US20130338855A1) Discloses a system for presenting fleet vehicle operation information in standardized forms includes a telematics module and a data standardizing module. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683